Title: To Thomas Jefferson from Joel Barlow, 18 April 1806
From: Barlow, Joel
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington 18 April 1806.
                        
                        Your constant occupation for some time past, has prevented my calling on you, to say some things which lie
                            with weight upon my mind.
                        I must go soon to Philadelphia to get forward the publication of my work,—and as I understood that you
                            intended a visit to Monticello soon after the rising of Congress, when you will be able to bring back with you the
                            interesting documents you possess relating to the history in question, it may be in my power to meet you here soon after
                            your return. When you may be more at leisure to confer with me on that work & on other things.
                        But there is one subject too pressing to be delayed till my return,—I mean the affairs of Barbary, which give
                            me much anxiety. This Ambassador from Tunis is an old acquaintance of mine, I may say a friend. I have purposely avoided
                            seeing him this winter, lest I might be suspected of wishing to interfere in a business that did not belong to me.
                        But perceiving there was danger of his leaving the country with impressions that might lead to a war with
                            that Power, I have lately had some conversations with him. And knowing, as well as I do, the genius & temper of the
                            rulers of that country, I am persuaded that, with your authorisation, & your instructions relativve to what has passed,
                            & what you wish to accomplish, it would be in my power to bring him to an accommodation of differences that would be
                            satisfactory to both parties.
                        It would be superfluous for me to assure you affresh of what you must be assured already, the zeal with which
                            I am always ready to serve you, as well as my country & the honor of your administration.
                        
                            Joel Barlow
                            
                        
                    